DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/18/2020, in which, claims 1-14, are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-14, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1--14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (USPAP 2011/02922465), in view of Yazawa et al., (USPAP 2006/0083564).

Referring to claim 1, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6) comprising: an original platen on which an original is to be placed; ([a manuscript platen 26 made of glass for placing an original see 0053]); a reading unit configured to read the original placed on the original platen while moving in a predetermined direction in a housing; ([CCD 21 converts the electric charge into the electric signal. In this way, the optical module 1 reads the image of the manuscript 2, see 0053]), a sensor, (21 of fig 7) which is provided in the housing, (1 of fig 4) and is configured to detect presence or absence of the original in a predetermined position on the original platen to identify a size of the original; ([0036] the size sensor 4 detects a length of the manuscript in a sliding direction of the optical module detects the size of the manuscript, for example, at any timing before a manuscript cover of the image reading apparatus is closed on the manuscript]);
 a holding member (14 of fig 3) configured to hold the sensor and a cable extending from the sensor; ([see 0074 image reading apparatus includes a sensor holder (for example, sensor holding unit 14) which fixes the size detector to one internal side area of the chassis]), and
 a cover configured to cover a predetermined space on a rear side of the original platen, ([a manuscript cover of the image reading apparatus is closed on the manuscript] see 0036), wherein the original platen is mounted to the housing, (see 
the one end extending to the predetermined space through an opening portion in a wall on a rear side of the housing, the predetermined space is located on a rear side of the wall, when the cover is removed, ([the main body of the scanner of 1, having a cover can be opened and closed to rear side of the image where a having space to accomadate against the wall of the image scanner of fig 1]), the cable extends from the one end of the holding member to the predetermined space, (see 0007).
	Although, Sugiyama teaches the holding member and the cable, (as discussed above 0007 of fig 1, a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3]).
However, Sugiyama et al., don’t teach grip portion used by an operator to move the holding member is provided at one end of the holding member, the operator is allowed to grip the grip portion.
Yazawa ‘564’, teaches the operator is allowed to grip the grip portion, ([a user grasps an upper end portion or a grip portion 1110 and brings down the scanner portion 1103 frontward and to a horizontal position]).
The two are analogous art because they both deal with the same field of invention of image processing apparatus.

The motivation is for obtaining print reproduction under user preference, like changing the position of the reflective optical sensor without removing the original platen glass from the image reading apparatus, thereby improving maintainability.

Referring to claim 2, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is movable in the housing in the predetermined direction.

Referring to claim 3, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is movable to a first position for identifying a first size standard and to a second position for identifying a second size standard.

Referring to claim 4, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the housing has a mark indicating the first position and a mark indicating the second position.

Referring to claim 5, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), further comprising a guide member provided at a bottom surface of the 

Referring to claim 6, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member includes a plurality of guide portions configured to hold the cable inside the holding member and guide the cable from the sensor to the predetermined space, ([see oo13, the manuscript detecting sensor optically detects the manuscript which is placed on the manuscript platen]).

Referring to claim 7, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the plurality of guide portions are provided on a bottom surface side of the housing at the holding member, [0011] the optical module 1 is placed on the rail 17 which is arranged inside the chassis 11]).

Referring to claim 8, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is a member integrally molded from a resin, ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3]).

Referring to claim 9, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is configured to hold the sensor at another end ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3]).



Referring to claim 11, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6) comprising: an original platen on which an original is to be placed; ([a manuscript platen 26 made of glass for placing an original see 0053]); an illumination unit configured to irradiate the original placed on the original platen with light while moving in a predetermined direction in a housing, ([0042] the light emitting unit 5 emits light (emission light) toward the manuscript platen]);
a reading unit configured to read the original placed on the original platen while moving in a predetermined direction in a housing; ([CCD 21 converts the electric charge into the electric signal. In this way, the optical module 1 reads the image of the manuscript 2, see 0053]), a sensor, (21 of fig 7) which is provided in the housing, (1 of fig 4) and is configured to detect presence or absence of the original in a predetermined position on the original platen to identify a size of the original; ([0036] the size sensor 4 detects a length of the manuscript in a sliding direction of the optical module detects the size of the manuscript, for example, at any timing before a manuscript cover of the image reading apparatus is closed on the manuscript]);
 a holding member (14 of fig 3) configured to hold the sensor and a cable extending from the sensor; ([see 0074 image reading apparatus includes a sensor 
 	a cover configured to cover a predetermined space on a rear side of the original platen, ([a manuscript cover of the image reading apparatus is closed on the manuscript] see 0036), wherein the original platen is mounted to the housing, (see [0047] since the optical module 1 reads the manuscript from a position below the manuscript platen, an area of the manuscript platen (opening) for reading the manuscript is generally made of glass]), the holding member is movable in the housing, ([ see 074, the image reading apparatus includes a sensor holder (for example, sensor holding unit 14) which fixes the size detector to one internal side area of the chassis]),  
the one end extending to the predetermined space through an opening portion in a wall on a rear side of the housing, the predetermined space is located on a rear side of the wall, when the cover is removed, ([the main body of the scanner of 1, having a cover can be opened and closed to rear side of the image where a having space to accomadate against the wall of the image scanner of fig 1]), the cable extends from the one end of the holding member to the predetermined space (see 0007).
	Although, Sugiyama teaches the holding member and the cable, (as discussed above 0007 of fig 1, a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3]).
However, Sugiyama et al., don’t teach grip portion used by an operator to move the holding member is provided at one end of the holding member, the operator is allowed to grip the grip portion.

The two are analogous art because they both deal with the same field of invention of image processing apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama using the teachings from Yazawa to include a grip portion 1110 and brings down the scanner portion to needed position]).
The motivation is for obtaining print reproduction under user preference, like changing the position of the reflective optical sensor without removing the original platen glass from the image reading apparatus, thereby improving maintainability.

Referring to claim 12, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is movable in the housing in the predetermined direction. a sensor holder fixing the size detecting means to one internal side end of the chassis, wherein the sensor holder fixes a flat cable, which connects the image

Referring to claim 13, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), further comprising a guide member provided at a bottom surface of the housing and configured to guide movement of the holding member in the predetermined direction. a sensor holder fixing the size detecting means to one internal 
Referring to claim 14, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is provided along the wall and a bottom surface of the housing.

Conclusion
Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677